Luke W. Reese, OSB No. 076129
lreese(%ehrlawYers.com
GARRETT HEMANN ROBERTSON P.C.
1011 Commercial Street N.E.
Salem, Oregon 97301-1049
Tel:(503)581-1501
Fax:(503)581-5891
       Of Attorneys for Defendant G4S Secure Solutions (USA) Inc.


                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 DAVID PITTS,                                         No.        3:20-cv-00074-AC

                                  Plaintiff,
                                                 DEFENDANTS' RULE 12(b)(6) MOTION
 vs.                                             TO DISMISS CLAIMS THREE, FIVE,
                                                 SIX, AND SEVEN OF PLAINTIFF'S
 G4S SECURE SOLUTIONS (USA) INC,                 COMPLAINT
 a foreign business corporation;
 STEWART BECKER, an individual;
 PAUL TRAYNOR, an individual; and
 FACEBOOK, INC., a foreign business
 corporation,

                               Defendants.


       Consistent with Fed. R. Civ. P. 12(b)(6), Defendants G4S Secure Solutions (USA) Inc.;

Stewart Becker; Paul Traynor; and Facebook Inc., respectfully request this Court dismiss Claims

Three, Five, Six, and Seven of Plaintiffs Complaint for the following reasons. First, in

Claim Three, Plaintiff alleges facts insufficient to state a claim for association discrimination.

Second, in Claim Five, Plaintiff fails to attribute any action to Messrs. Becker and Traynor to

establish a claim for aiding and abetting. Third, in Claim Six, Plaintiff cannot establish a duty

owed by Facebook in support of his negligence claim because Facebook was not at any relevant

time Plaintiffs employer. Finally, in Claim Seven, because Plaintiff was not a third-party


                                                                                         Page - 1
beneficiary to the Security Services Agreement between G4S and Facebook, his claim for breach

of contract must be dismissed.

                                          Respectfully submitted,


                                          s/ Luke Reese
                                          Luke Reese (OSB No. 076129)
                                          Garrett Hemann Robertson P.C.
                                          Willamette Professional Center
                                          1011 Commercial St. NE
                                          Salem, Oregon 97301
                                          (503)581-1501
                                          Iree se@;gl'irla\wers .com
                                          Counsel for Defendants


                                          s/ Kellv Eisenlohr-Moul
                                          Kelly Eisenlohr-Moul (Pro Hac Vice)
                                          Dinsmore & Shohl LLP
                                          1100 Peachtree Street, Suite 950
                                          Atlanta, Georgia 30309
                                          Telephone: 470-300-5337
                                          Email: kelly.eisenlohr-moul@,dinsmore.com
                                          Counsel for Defendants


     Dated February 3, 2020.




                                                                                    Page - 2
                                CERTIFICATE OF SERVICE

      I hereby certify that I caused to be served the foregoing DEFENDANTS' RULE
12(b)(6) MOTION TO DISMISS CLAIMS THREE, FIVE, SIX, AND SEVEN OF
PLAINTIFF'S COMPLAINT on the date indicated below,

          [X] Via First-Class Mail with postage prepaid
          [X] Via Electronic Filing
          [ ] Via Facsimile Transmission
          [ ] Via Hand Delivery
          [ ] Via Overnight Delivery

 to the following person(s) a true copy thereof, contained in a sealed envelope (if other than by
 facsimile transmission), addressed to said person(s) at their last known addresses indicated
 below:
                              Philip R. Anderson
                              Philip R. Anderson, P.C.
                              747 SW Mill View Way
                              Bend OR 97702
                              OSB No. 952023
                              Phone: (541) 323-3977
                              phiKd'.praattornev.com
                                     Of Attorneys for Plaintiff

         DATED Febmary 3, 2020.

                           GARRETT HEMANN ROBERTSON P.C.


                                        s/ Luke W. Reese
                                         Luke W. Reese
                                       OSB No. 076129
                                     Phone: 503-581-1501
                                      Fax: 503-581-5891
                                     lreese@ghrl avwers. com.
                                   Of Attorneys for Defendants

                                  DINSMORE & SHOHL LLP


                                       s/Kellv Eisenlohr-Moul
                             Kelly Eisenlohr-Moul (Pro Hac Vice)
                                    Phone: 470-300-5337
                              kellY.eisenlohr-moul(a),dinsmore.com
                                  Of Attorneys for Defendants
4839-0534-4179, v.1




CERTIFICATE OF SERVICE:
 Pitts v G4S SsMirp Snlntinnc aTSA'1 Tnp pt a1
